Title: To George Washington from Major General Israel Putnam, 1 October 1778
From: Putnam, Israel
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 1st Octor 1778.
          
          Mr Putnam has this moment return’d—he saw Lord stirling at Judge Coes, who inform’d him that he had wrote your Excellency the particulars of the Enemy and his own situation. Mr Putnam also saw Col. Hay, <who> lays with his Regt of Militia at Clarks-Town.
          
          
          
          Col. Hay informs him, that the Enemy have drew in their Picquet from towards Tappan, to a small distance from their main Body, and that by every appearance he thinks they do not intend to advance further in the Country.
          The Inclos’d Letter from Lord stirling I took the Liberty to open, as I had a desire to see what was the situation of Col. Baylor. Inclos’d is also a Letter from Genl Woodford. I have the Honor to be with great respect Dr sir your most Obedt Servt
          
            Israel Putnam
          
          
          P:S: There is no shipping in the River higher than F. Washington.
          I am inform’d a party from Genl Scotts Brigade have Ambuscaded a party of the Enemy and taken & kill’d 25 & taken 15 Horse.
          
        